Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/20 has been entered.
 
Response to Arguments
Applicant’s arguments in light of the amendment, see pages 7-11, filed 11/10/20, with respect to claims 1-3 and 5-20 have been fully considered and are persuasive.  The 103 rejection of claims 1-4 and 5-20 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carol L. Bunner on 12/7/20.

Claim 19 has been amended as follows:

19.    (Currently Amended) A method of making a security device, comprising: 
applying a first color-shifting pigment to a first region of a substrate;
applying a second pigment to a second region, which is adjacent to the first region, of the substrate to form a security device; and
wherein the first color-shifting pigment includes a dielectric material that is different from a dielectric material in the second pigment and the first color-shifting pigment and the second pigment color match at a first viewing angle; and
wherein the second pigment includes at least three dielectric layers and a reflector layer.

Reasons for Allowance
Claims 1-3 and 5-20 are allowed.
As to claims 1-3, 5-18, and 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious a security device, comprising:
a second pigment, including at least three dielectric layers and a reflector layer, on a second region of a substrate;
wherein the first color-shifting pigment and the second pigment color match at a first viewing angle; and

As to claims 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of making a security device, comprising:
  applying a second pigment to a second region, which is adjacent to a first region, of the substrate to form a security device; and
wherein the first color-shifting pigment includes a dielectric material that is different from a dielectric material in the second pigment and the first color-shifting pigment and the second pigment color match at a first viewing angle; and
wherein the second pigment includes at least three dielectric layers and a reflector layer, in combination with the rest of the limitations of the claim.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays, Thursdays, and Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
January 4, 2021


/HINA F AYUB/Primary Examiner
Art Unit 2896